Case: 10-51207        Document: 00511686258       Page: 1   Date Filed: 12/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                         December 6, 2011
                                            No. 10-51207
                                          Summary Calendar                Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee

v.

ROBERTO AVILA-MAZURCA, Roberto Abana

                                                    Defendant-Appellant


Cons w/ 10-51220
---------------------------------------

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee

v.

ROBERTO AVILA-MAZURCA,

                                                    Defendant-Appellant


                      Appeals from the United States District Court
                            for the Western District of Texas
                                USDC No. 3:10-CR-149-1
                                USDC No. 3:10-CR-2566-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
   Case: 10-51207       Document: 00511686258         Page: 2     Date Filed: 12/06/2011

                                      No. 10-51207
                                    c/w No. 10-51220

PER CURIAM:*
       Roberto Avila-Mazurca pleaded guilty to one count of illegal reentry. Over
Avila-Mazurca’s objections and detailed arguments for a sentence below the
guidelines range of 77 to 96 months, the district court sentenced him to a term
of 96 months in prison. The court also revoked a term of supervised release and
imposed a consecutive 24-month sentence, within the range of 21 to 24 months.
Avila-Mazurca appeals, arguing that the sentences were unreasonable. We
affirm.
       Avila-Mazurca’s sentence of 96 months is entitled to a presumption of
reasonableness. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert.
denied, 130 S. Ct. 1930 (2010). As Avila-Mazurca concedes, his argument that
the presumption does not apply because § 2L1.2 of the Sentencing Guidelines is
not based on the Sentencing Commission’s usual empirical methodology is
foreclosed. See United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th
Cir. 2009).
       Avila-Mazurca argues, as he did in the district court, that he fled
Honduras to escape violence at the hands of militia members. The district court
considered that argument and provided considered reasons for rejecting it,
including Avila-Mazurca’s extensive criminal history.                The court was in a
superior position to make such a determination. See Gall v. United States, 552
U.S. 38, 51 (2007). Avila-Mazurca’s related contention that illegal reentry–a
felony for which Congress has provided significant penalties–is merely a
trespassory offense likewise does not render the sentence unreasonable. See
United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 10-51207   Document: 00511686258      Page: 3    Date Filed: 12/06/2011

                                  No. 10-51207
                                c/w No. 10-51220

      Next, Avila-Mazurca asserts that the lack of a fast-track program in the
Western District of Texas results in an unwarranted sentencing disparity. As
he concedes, this argument is foreclosed. See United States v. Gomez-Herrera,
523 F.3d 554, 562-64 (5th Cir. 2008).
      Avila-Mazurca also contends that, in light of Kimbrough v. United States,
552 U.S. 85, 109-10 (2007), the sentence is unreasonable because § 2L1.2
purportedly is not the product of the Sentencing Commission’s usual empirical
approach. To the extent that Kimbrough gives courts discretion to deviate from
the Guidelines based on such considerations, it does not require that they do so.
United States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009). We also reject his
contention that the age of the prior conviction used to enhance his offense level
pursuant to § 2L1.2 of the Sentencing Guidelines rendered his sentence
unreasonable. See United States v. Rodriguez,      F.3d   , 2011 WL 4640871, at
*3 (5th Cir. Oct. 7, 2011). In short, Avila-Mazurca has failed to overcome the
presumption that his within-guidelines sentence was reasonable. See Cooks, 589
F.3d at 186.
      Avila-Mazurca next argues that the 24-month consecutive revocation
sentence rendered his punishment excessive.          The Guidelines express a
preference for consecutive sentencing in this context, U.S.S.G. § 7b1.3(f), and we
have previously affirmed consecutive revocation sentences, see United States v.
Ramirez, 264 F. App’x 454, 458-59 (5th Cir. 2008) (citing cases). Thus, Avila-
Mazurca has failed to show that the consecutive revocation sentence was plainly
unreasonable. See United States v. Miller, 634 F.3d 841, 843 (5th Cir.), cert.
denied, 2011 WL 2148772 (Oct. 31, 2011) (No. 10-10784).
      AFFIRMED.




                                        3